Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040245782 by Loschmann in view of US 20210336579 by Sun et al (hereinafter Sun). 

Regarding Claim 1, Loschmann discloses a solar tracking system comprising a plurality of panel assemblies (Fig. 1 teaching “a first plurality of solar panel assemblies into an array”) wherein each panel assembly comprises a solar panel (16 Fig. 1). Although Loschmann doesn’t disclose a plurality of cells within each solar panel, it is well-known in the art that solar panels may comprise a plurality of cells based on the amount of energy desired for conversion and as such, it would have been obvious for the panels in Loschmann’s solar assembly to contain any number of solar cells, as would be understood in the art based on the desired electrical production, thereby rendering obvious the claimed “a solar panel having a plurality of photovoltaic cells”. Each panel is attached to a support pole (14 Fig. 1 teaching the claimed “a support pole having a first end attached to the solar panel”) articulatedly attached to a ground support (28, 12 Fig. 1 [0029] teaching “and a second end that is mounted to a ground footing via an articulating connection that permits the support pole to articulate relative to the ground footing”). The panels track the sun via an adjustment mechanism (26 Fig. 1 [0030] teaching the claimed “and the solar panel is mounted to permit the solar panel to track the sun's daily arc, an adjustment mechanism”).

Loschmann’s adjustment mechanism is localized for each panel and does not simultaneously adjust the panels. 

However,  Sun discloses a tracking system wherein a single cable member is used to rotate each panel to track the sun’s rotation simultaneously (100, 140 Fig. 1, 2). 

It would have been obvious to replace Locshmann’s individual rotational elements with Sun’s single simultaneous rotation system, thereby teaching the requirements of the instant invention as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

In combination, modified Loschmann’s tracker includes a support cable attached to the support pole of each assembly (Sun 100 Fig. 1, Loschmann Fig. 1 teaching “that simultaneously adjusts each one of the solar panel assemblies, the adjustment mechanism includes a first support cable attached to the support poles of the solar panel assemblies”). Each cable includes a first end and a second end, each end is threaded about a drive wheel which is used to adjust the mechanism (Sun 110, 120 Fig. 6 teaching the claimed “a first adjuster attached to the first end of the first support cable and a second adjuster attached to the second end of the first support cable, the first adjuster and second adjuster are configured to adjust the first support cable and thereby simultaneously adjust angles of the support poles relative to their respective ground footing”).  
 
Regarding Claim 2, Loschmann discloses the panel is attached to the post via a second articulated connection that allows the panel to move relative to the post (Fig. 1 [0029] teaching the claimed “wherein the first end of the support pole is attached to the solar panel by an articulated connection that permits the solar panel to articulate relative to the support pole”). 
 
Regarding Claim 4, Loschmann discloses a concrete foundation and cement ([0029] teaching “a ground pad and a ground pad retainer fixed to the ground pad”) and brackets/guide elements which engages with the securing device and concrete slab (18, 20 Fig. 1 [0031] teaching “a solar panel retainer fixed to the solar panel that is directly engageable with the ground pad retainer”). The term “ground pad” is given no special definition in the specification and has no known definition in the art. As such, Loschmann’s structure reads on the requirements of the claim. 

Regarding Claim 5, modified Loschmann discloses two opposing pulleys (Sun 170, 180 Fig. 7 teaching the claimed “for each one of the solar panel assemblies, a first cable retainer mounted on the support pole and a second cable retainer mounted on the support pole, the first and second cable retainers are spaced from one another in a longitudinal direction of the support pole”). 


Regarding Claim 8, modified Loschmann discloses the first support cable includes two separate sides along which both are movable in relation to the support pole to facilitate tracking (Sun Fig. 1-5 teaching the claimed “wherein the first support cable comprises a first portion and a second portion, the first portion and the second portion are movable relative to the support pole”). 

Regarding Claim 9, Loschmann discloses the solar panels track the sun (Fig. 1, 2 teaching the claimed “wherein the solar panel is mounted to permit the solar panel to track the sun's seasonal arc”). 

Regarding Claim 21, Loschmann discloses a row of cells (Fig. 1 teaching the claim “wherein the array comprises a row”). 

Regarding Claim 22, Loschmann discloses a column of cells (Fig. 5 teaching wherein the array comprises a column”). 
 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loschmann in view of Sun further in view of Isawaki. 

Regarding Claim 3, Loschmann discloses the cells are rotatable about the support pole but fail to disclose the extent of articulation. 

However, Iwasaki discloses a solar cell panel tracker disposed on a post wherein the post can rotate 360 degrees about a base ([0044]-[0049] teaching the claimed “wherein the articulating connection comprises a connection that provides universal articulation of the support pole relative to the ground footing”).  

This would allow complete rotation for a desired positioning of the panel and as such, it would be obvious to ensure Loschmann’s tracker can rotate about 360 degrees along its base, as taught by Isakawi, to facilitate desired solar tracking. 

Claim(s) 6, 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loschmann in view of Sun and further in view of US 20200195191 Melton et al (hereinafter Melton). 

Regarding Claim 6, modified Loschmann fails to disclose a second array. 

However, Melton discloses a solar tracking apparatus wherein a first array of panels is aligned in a first (left-right) direction and a second array of panels is aligned in a second, substantially orthogonal (top-bottom) direction (Fig. 4). The orthogonal positioning cable members allow for primary and secondary pivotal rotation of the panels (Abstract). 

Therefore, it would have been obvious to apply the teachings of Melton to modified Loschmann in order to achieve primary and secondary pivotal rotation of the panels within Loschmann’s assembly. 

In combination, a second array of cells in the second direction reads on the claimed “a second plurality of the solar panel assemblies arranged into an array” each comprising an adjustment member which would reflect the structure of the first adjustment member for the first array (Sun Fig. 1-5 teaching the claimed “a second adjustment mechanism that simultaneously adjusts each one of the solar panel assemblies of the second plurality and the second adjustment mechanism includes a second support cable attached to the support poles of the solar panel assemblies of the second plurality, the second support cable having a first end and a second end, a third adjuster attached to the first end of the second support cable and a fourth adjuster attached to the second end of the second support cable, the third adjuster and the fourth adjuster are configured to adjust the second support cable and thereby simultaneously adjust angles of the support poles of the second plurality relative to their respective ground footings”). 

Regarding Claims 20 and 7, modified Loschmann discloses the first and second support cables are substantially orthogonal (Melton Fig. 1 for example teaching the claimed “wherein the first support cable and the second support cable are arranged relative to one another at an angle of at least 45 degrees and less than 135 degrees”, “wherein the angle is about 90 degrees”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721